                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

vs.                                                                     CR. NO. 20-1370 KWR


JULIAN LUCAS GARCIA, III,

               Defendant.

              UNOPPOSED REQUEST TO APPEAR TELEPHONICALLY FOR
                 THE PRETRIAL CONFERENCE ON AUGUST 19, 2021

       Undersigned counsel, Robert J. Gorence of the Gorence Law Firm, LLC, hereby

respectfully requests that the Court allow him to appear telephonically at the Pretrial Conference

set for August 19, 2021. Undersigned counsel states as follows:

       1.      On August 4, 2021, undersigned counsel substituted in as counsel of record for

Mr. Garcia.

       2.      Undersigned counsel will be attending his son’s wedding in San Francisco from

August 18, 2021 through August 22, 2021. Undersigned counsel had already scheduled and paid

for his travel to San Francisco prior to his appearance in this case.

       3.      As such, undersigned counsel respectfully requests that the Court allow him to

appear telephonically at the Pretrial Conference on August 19, 2021.

       4.      Undersigned counsel contacted AUSA Alexander Flores and he does not oppose

counsel’s telephonic appearance.

       FOR THE FOREGOING REASONS, undersigned counsel respectfully requests that this

Court allow him to appear telephonically at the Pretrial Conference on August 19, 2021.
                                                      Respectfully submitted,

                                                      /s/ Robert J. Gorence_______________
                                                      Robert J. Gorence
                                                      Gorence Law Firm, LLC
                                                      300 Central Avenue SW, Suite 1000E
                                                      Albuquerque, NM 87102
                                                      Phone (505) 244-0214
                                                      Facsimile (505) 244-0888
                                                      Email: gorence@golaw.us

                                                      Attorneys for Defendant Julian Garcia



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 11th day of August, 2021, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

       Alexander Flores, Attorney for United States
       (alexander.flores@usdoj.gov)


/s/ Robert J. Gorence
Robert J. Gorence




                                              2
